DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 11 have been entered into the record.
Response to Amendment
The amendments to the Figures overcome the drawing objections from the previous office action (12/24/2021).  The drawing objections are withdrawn.
The amendments to claims 4 and 9 overcome the 35 U.S.C. 112(b) rejections from the previous office action (12/24/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Allowable Subject Matter
Claims 1 thru 11 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 2/15/2022, and the accompanying arguments (pages 8 thru 10).  The closest prior art of record is Norbruch Patent Application Publication Number 2017/0305467 A1.  Norbruch discloses a method for the assisted guidance of a vehicle.  A setpoint trajectory to be traversed in a parking facility is ascertained for the vehicle as a function of a type of the vehicle.  The ascertained setpoint trajectory being transmitted to the vehicle via a communication network, so that the vehicle is able to travel autonomously in the parking facility based on the setpoint trajectory. An apparatus for the assisted guidance of a 
In regards to claims 1, 6 and 11, Norbruch, taken either individually or in combination with other prior art, fails to teach or render obvious a control apparatus comprising a control device that is configured to control a vehicle that moves autonomously.  The control device including a function for controlling a movement of the vehicle in accordance with instructions from an external system.  When the function for controlling the movement of the vehicle in accordance with instructions from the external system is activated, the control device recognizes that the vehicle has switched from a first communication scheme to a second communication scheme that controls movement of the vehicle by the external system based on information acquired through communication by the first communication scheme with the external system.  Further, when the function for controlling the movement of the vehicle in accordance with instructions from the external system is activated, the control device recognizes that the vehicle has confirmed validity of the external system.  Further, when the function for controlling the movement of the vehicle in accordance with instructions from the external system is activated, the control device recognizes that the vehicle has established encrypted communication between the external system and the second communication scheme based on information acquired through communication by the first communication scheme with the external system, and recognizes that a user of the vehicle is permitted by the external system to move the vehicle, and recognizes that the user is an authorized user of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662